198 F.3d 270 (D.C. Cir. 1999)
Eric A. Foretich, Appellantv.American Broadcasting Companies, Inc., et al. Appellees
No. 99-7010 Consolidated with99-7011, 99-7012, 99-7013
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued October 18, 1999Decided December 28, 1999

Appeals from the United States DistrictCourt for the District of Columbia(No. 93cv02620)(No. 94cv00037)
Elaine J. Mittleman argued the cause for the appellant.
Paul R. Taskier argued the cause for the appellees.  Adam  Proujansky was on brief for the appellees.
Before:  Sentelle, Henderson and Garland, Circuit  Judges.
Opinion for the court filed by Circuit Judge Henderson.
Karen LeCraft Henderson, Circuit Judge:


1
Eric A. Foretich, D.D.S., M.A., (Foretich) appeals the district court's order  denying his motion for extension of time to file a notice of  appeal.  He also challenges that court's assertion of jurisdiction over, and resolution of, a subsequent motion of the  appellees (collectively "ABC")1 requesting enforcement of a  settlement agreement.  Foretich seeks reversal of the order  denying his motion for extension of time to file a notice of  appeal and requests that this court vacate the district court's  order enforcing the settlement for lack of jurisdiction or, in  the alternative, reverse the order.  We conclude that the  court below had jurisdiction to entertain the motion to enforce the settlement agreement, which the court properly  granted.  The terms of the settlement agreement render  moot Foretich's challenge to the order denying him an extension of time to file a notice of appeal.  Accordingly, we affirm  the district court in all respects.

I.

2
In December 1993 Foretich brought a defamation action  against ABC for the broadcast of a television movie that  depicted events surrounding Foretich's court battles with his  former wife regarding the custody of their daughter.  Following innumerable discovery disputes, the district court granted  ABC's motion for summary judgment on all counts in an  order entered on October 22, 1997.  Foretich did not file a  timely notice of appeal.  ABC, however, filed a motion seeking to recover attorney's fees and certain expenses on October 31 and submitted a supplemental bill of costs on November 4.


3
Also on October 31, settlement negotiations began anew at  the behest of Foretich's lawyer.  Eventually, by letter dated  November 17, Foretich's counsel communicated the following:


4
This is to confirm our telephone conversation this after-noon that Dr. Foretich accepts the "walk away" offer made to him in your letter of November 12, 1997, which offer you agreed to keep open today....  In reliance on your acceptance [sic] of the offer, we have not filed today on behalf of Dr. Foretich a Notice of Appeal.


5
Joint Appendix (JA) 367.  The "walk away" offer reflected in  the November 12 letter demanded, inter alia, that Foretich  forego an appeal and "execute a full, general release, from the  beginning of time to the end of time, for any person or entity  involved in any way with the ... broadcast ... of the  docudrama, including a covenant not to sue."  JA 359-60.  In  return, ABC agreed to abandon its effort to recover costs.


6
Counsel for ABC sent a document entitled "Agreement and  General Release" to counsel for Foretich on November 21.During the following weeks, counsel engaged in several telephone conversations and neither voiced objection to the settlement document as an accurate reflection of the parties'  understanding.  On December 16, however, counsel for Foretich communicated his client's refusal to sign because Foretich objected to executing a release encompassing future  broadcasts of the docudrama.  In the end, Foretich disputes  the district court's finding that correspondence between counsel led to a meeting of the minds.  See JA 469.  The next day,  Foretich filed a motion for extension of time to file a notice of  appeal.  The 30-day period had expired weeks earlier on  November 21.  The district court denied the motion in an  order entered on January 16, 1998.  Foretich filed a notice of  appeal of that order on February 11, 1998.


7
ABC's motion for fees and costs remained pending on  December 24, 1997 when ABC filed a motion seeking enforcement of the settlement agreement, imposition of sanctions  and expedited consideration.  Applying principles of contract  law, the district court found the parties had entered into a  binding settlement agreement that, with minor exception, the  Agreement and General Release embodied.2  Thus, in its order of July 30, 1998,3 the court granted in relevant part  ABC's motion to enforce the settlement agreement, which  included a general release as to future broadcasts.  The court  also denied ABC's motion for sanctions and, pursuant to the  settlement agreement, deemed the motion for costs and fees  withdrawn.  Additionally, in an order entered January 6,  1999, the court denied Foretich's motion to alter or amend  the judgment granting ABC's motion to enforce.  On January  22, 1999 Foretich filed a notice of appeal addressed to the  order entered on January 6.

II.

8
This court reviews jurisdictional issues de novo.  See Board  of Trustees of Hotel & Restaurant Employees Local 25 v.  Madison Hotel, Inc., 97 F.3d 1479, 1483 (D.C. Cir. 1996).With regard to the district court's order enforcing the settlement, we review factual findings for clear error and legal  issues de novo.  See generally Serono Lab. v. Shalala, 158  F.3d 1313, 1317-18 (D.C. Cir. 1998).

A.

9
Before reaching the merits of the district court's order  partially granting ABC's motion to enforce the settlement, we  must decide whether the district court had jurisdiction to consider it.4  As Foretich points out, the district court granted summary judgment to ABC in an order entered on October 22, 1997, more than two months before ABC filed the  motion at issue.  Still pending before the district court when  the subject motion was filed, however, was ABC's motion for  attorney's fees and costs.  ABC contends the district court  necessarily had ancillary jurisdiction because resolution of the  motion to enforce the settlement agreement was necessary to  determine whether the pending motion for fees and costs  should be deemed withdrawn.


10
No jurisdictional foundation inheres in a motion to enforce  a settlement agreement that led to an earlier dismissal of the  underlying action.  See Kokkonen v. Guardian Life Ins. Co.,  511 U.S. 375, 381 (1994).  The Supreme Court nonetheless  acknowledged in Kokkonen that if the motion is connected to  the dismissed action, the exercise of ancillary jurisdiction over  that motion may be proper.  The Court mentioned a dismissal order that expressly incorporates the settlement agreement as such a jurisdictional "hook."  See id. Addressing  ancillary jurisdiction more broadly, the Court stated that the  doctrine "recognizes federal courts' jurisdiction over some  matters (otherwise beyond their competence) that are incidental to other matters properly before them."  Id. at 378.The Court found that a district court may exercise ancillary  jurisdiction either "to permit disposition by a single court of claims that are, in varying respects and degrees, factually  interdependent" or "to enable a court to function successfully,  that is, to manage its proceedings, vindicate its authority, and  effectuate its decrees."  Id. at 379.


11
Here, the district court could not incorporate the settlement agreement into its dismissal order because the agreement was negotiated after the order had been entered.  Nevertheless, properly pending before the court when ABC's  motion to enforce was filed was its motion for fees and costs. See Lancaster v. Independent Sch. Dist. No. 5, 149 F.3d 1228,  1237 (10th Cir. 1998) ("Attorney's fees awards are collateral  matters over which the district court retains jurisdiction.")  (citing Garcia v. Burlington Northern R.R. Co., 818 F.2d 713,  721 (10th Cir. 1987)).  If enforced, the settlement agreement  would require withdrawal of ABC's motion for fees and costs. See, e.g., JA 286.  The motion to enforce, therefore, could  moot the motion for fees and costs and, concordantly, any  judgment on that motion.  The motions were thus interrelated and resolution of the motion to enforce allowed the  court to resolve the motion for fees and costs in a manner  that "effectuate[d] its decree[ ]."  Kokkonen, 511 U.S. at 379.Accordingly, we conclude the district court had jurisdiction  over the motion to enforce the settlement agreement.5

B.

12
On the merits, Foretich argues that the district court erred  in its disposition of the motion to enforce the settlement  agreement, that is, in finding an agreement existed.  At oral  argument and in his submissions thereafter, Foretich disputed neither that his counsel had authority to enter into an  agreement nor that both parties thought an agreement had,  via counsel's correspondence, been reached.  See Decl. of  Richard E. Jordan, Esq., October 20, 1999, p p 9, 12, 13.Foretich does dispute that the parties in fact reached a  meeting of the minds on certain material terms.  He contends that their different understandings came to light when he  read the Agreement and General Release ABC drafted after  the parties agreed to the "walk away" offer.  See id. p 14;  see  also JA 413, p 4.  Specifically, Foretich asserts that he never  agreed to a release permitting future broadcasts of the  docudrama.6


13
The November 17 letter from Foretich's counsel established Foretich's acceptance of the offer made in the November 12 letter from counsel for ABC:  "This is to confirm our  telephone conversation this afternoon that Dr. Foretich accepts the 'walk away' offer made to him in your letter of  November 12, 1997."  JA 367.  The November 12 letter  provides in part that Foretich is to forego an appeal of the  order granting ABC summary judgment and to "execute a  full, general release, from the beginning of time to the end of  time, for any person or entity involved in any way with the  ... broadcast, cable cast,7 etc. of the docudrama, including a  covenant not to sue" while ABC is to abandon its effort to  recover costs.  JA 359-60.  Following the letter from Foretich's counsel, ABC prepared the Agreement and General  Release which expressly included "all future sales, licenses,  publication, distribution, exploitation, broadcast, cable cast and  reproduction of the Docudrama and all versions and all  elements thereof."  JA 371.


14
General principles of contract law govern our resolution of  this issue.  See Gaines v. Continental Mortgage & Inv. Corp.,  865 F.2d 375, 378 (D.C. Cir. 1989) (quoting Village of Kaktovik v. Watt, 689 F.2d 222, 230 (D.C. Cir. 1982)).  Parties may  enter into a binding agreement that later is memorialized in a  written instrument.  See Anchorage-Hynning & Co. v. Moringiello, 697 F.2d 356, 363 (D.C. Cir. 1983).  In this case, the parties disagree on the extent of the release agreed upon and  reflected in the correspondence between counsel.  Although it  speaks in the broadest temporal terms ("from the beginning  of time to the end of time"), the November 12 letter does not  expressly include future broadcasts in its release provision. Thus, the meaning of the term "full, general release" is not  unambiguous, JA 359, and we may use parol evidence, if any  exists, to determine its meaning.  See Nofziger Communications, Inc. v. Birks, 989 F.2d 1227, 1230 (D.C. Cir. 1993)  ("[W]hen the meaning of a contract provision is facially  uncertain, a court may resort to an examination of extrinsic  evidence, such as statements, course of conduct, and contemporaneous correspondence, aimed at discerning the intent of  the parties.") (quoting Farmland Indus., Inc. v. Grain Bd. of  Iraq, 904 F.2d 732, 736 (D.C. Cir. 1990)).  The affidavit of  ABC's counsel, which was before the district court, manifests  that the parties had a lengthy history of settlement negotiations and proposals, all of which contemplated a release  encompassing future broadcasts of the docudrama.8  See JA  334-42.  In light of ABC's unwavering insistence upon such a  release over the course of settlement discussions, Foretich's  reading of the broad language ABC's counsel used in the  November 12 letter, so as not to include future broadcasts, is  not reasonable.  The district court did not err in granting (in  relevant part) ABC's motion to enforce the settlement agreement.

C.

15
The parties' settlement agreement dictates that Foretich  "forgo any appeal of the October 16, 1997 Order [entered  October 22, 1997] granting summary judgment" to ABC in this action.  JA 455.  Our conclusion that the district court  properly enforced the agreement therefore renders moot  Foretich's challenge to the district court's order denying his  motion to extend time to file a notice of appeal.  See Douglas  v. Donovan, 704 F.2d 1276, 1278-79 (D.C. Cir. 1983).


16
For the foregoing reasons, the district court's order of  January 16, 1998 denying Foretich's motion to extend time to  file a notice of appeal is vacated as moot, see United States v.  Munsingwear, 340 U.S. 36 (1950), and the district court's July  30, 1998 order granting ABC's motion to enforce the settlement agreement is affirmed.9


17
So ordered.



Notes:


1
  The appellees include American Broadcasting Companies,  Inc.,  Capital Cities/ABC, Inc. and ABC Holding Company.


2
  The district court found over broad the provision releasing  ABC from liability for all actions "relating to any aspect of the Morgan-Foretich controversy and/or its portrayal in the Docudrama (including anything referenced in the litigation.)."  JA 467.  It  concluded that the provision "expands the release into territory not  discussed in the letters," id., and that Foretich had not agreed to  that particular provision.  See id.


3
  Multiple motions to extend time to file a notice of appeal and  a motion to strike one of those motions occupied the district court  during the seven-month interim between ABC's filing its motion to  enforce and the court's disposition.


4
  ABC challenges our jurisdiction over Foretich's appeal of the  July 30, 1998 order, asserting that Foretich did not designate the  order in his notice of appeal and that his subsequent filings do not  manifest an intent to appeal the order.  Considering that Foretich  unquestionably seeks review of the issues that order fully addressed  and that he listed the order on his Docketing Statement as an  appealed order, JA 591, we conclude that he satisfies the standard  enunciated in Brookens v. White, 795 F.2d 178, 180-81 (D.C. Cir.  1986), where this court recognized the well-settled rule that a  mistake in designating the specific judgment or order appealed  from should not result in loss of the appeal as long as the intent to  appeal from a specific judgment can be fairly inferred from the  appellant's notice (and subsequent filings) and the opposing party is  not misled by the mistake.


5
  We note that the order at issue simply declares that a valid  settlement agreement existed.  Our affirmance is likewise limited  and we do not reach the closer issue of whether enforcing the  settlement agreement with affirmative relief such as a mandatory  injunction would have been within the district court's jurisdiction.


6
  In his reply brief, Foretich argues that the trial court "should  have taken evidence to resolve contested issues of fact."  Reply  Brief at 13.  Even considering this untimely argument, Foretich  admitted at oral argument that he did not request a hearing below.


7
  The docudrama had not previously been cablecast.  See JA  441.  Thus the release contemplated by the November 12 letter  necessarily included future airings of the docudrama.


8
  In opposition to ABC's motion below, Foretich relied on his  assertion that he "certainly would never agree to such terms as to  permit future broadcasts."  JA 413.  The record, however, belies  his assertion.  Nine months earlier Foretich had included such  terms in his counter-offer to ABC's offer that he had rejected solely  on monetary grounds.  Compare JA 351 (ABC settlement offer of  February 3, 1997), with JA 353 (Foretich counter-offer of February  5, 1997).


9
  Both parties have filed motions since oral argument:  ABC  moved to strike Foretich's letter and supporting affidavit filed  pursuant to Rules 10(e) and 28(j) and Foretich filed a motion to  strike ABC's Reply Memorandum (filed on December 1, 1999).  We  deny both motions.